Case 1:19-cv-22656-FAM Document 8 Entered on FLSD Docket 07/09/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA
                                    M iamiDivision

                            Case N um ber:19-22656-C IV -M O 1kEN O

 AN DRES GO M EZ,

               Plaintiff,
 V S.

 ZUUK M EDITERM NEAN KITCHEN,

               Defendant.


  ORDER REOUIRING VERIFIED CERTIFICATE O F COUNSEL REGARDING ANY
        PR IO R FILIN G S UN D ER TH E A M ER ICA N S W ITH DISAB ILITIES AC T

        THIS CAU SE cam e btfort tht Courtupon a sua sponte txam ination oftht rtcord. The

 complaintallegesviolationsbytheDefendantoftheAmericanswith DisabilitiesAct(tdADA''),
 42U.S.C.jj 12181etseq. TheCoul'tdeemsitadvisableto requirecounselforthePlaintiffto
tilea verified statem entretlecting:

               W hethercounselhasconducted a search ofcase ûlingsin the recordsofthe Clerk

ofthe United States DistrictCourtforthe Southern DistrictofFlorida to ascertain whetherthe

Defendantor the Defendant's property has ever been sued prior to the filin: of this suit for

alleged violationsforthe same,sim ilar, orany violationsofthe ADA . lfsuch a search wasnot

m adepriorto filing suit,counselshallconductsuch a search oftherecordspriorto responding to

thisorderand indicatetheresultsofsuch search.

              If there has been a prior suit ofthe nature referred to in the paragraph above,

counselshallstate the present status ofthatlitigation ifpending and, ifnotpending,the nature of

thedisposition(e.g.settlement,dismissal,other).
Case 1:19-cv-22656-FAM Document 8 Entered on FLSD Docket 07/09/2019 Page 2 of 2



         3.     Ifthere was such litigation and itwas disposed of by settlement, counsel shall
  furnish to the Courtspecificdetailsofthe settlement, including any agreem entforattorneys'fees

 and costs,eitherknown to him orascertainable by him with reasonableinquiry. Copiesofthese

 documents shallbe furnished with the response to this order. Counsel shallalso inform the

 CourtofwhethertheDefendant(and/orpropertyownedbytheDefendantandthesubjectmatter
 ofthis suit)hascomplied with any settlementagreementand, if not,whatactions Defendant
 m usttaketo comply with the settlementagreemententered into in thepriorlitigation.

        4.     Counselshallstate whateffortsweretaken by the partiesto the priorlitigation to

 enforce the term s of any settlem ent agreement entered into in any prior litigation. N am ely
                                                                                               ,

 indicatewhethertheproperty ownerm ade any ofthe necessary alterationsto the property to try

 and bring it into com pliance w ith the AD A , and if not, what efforts the parties in the prior

 litigation havetaken to enforcethe settlementagreemententered into in thatpriorlitigation.

        Itistherefore,

        ADJUDGED that Plaintiffs counsel shall file a veritied response to this order on or

before Julv 15.2019. lfcounselfails to file the required response the Courtm ay dism issthe
                                                                 ,


Case.



        DO N E AN D OR DER ED in Cham bers atM iam i, Florida,this     lHofJ 019          .




                                           FED          A.M O     NO
                                           UNIYED STATESDISTRICT JUDGE
Copiesfurnished to:

CounselofRecord
